Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (drawn to Figs 1-5) in the reply filed on 7/04/2022 is acknowledged.  The crux of the traversal is basically on the ground(s) that “a search and examination of the entire application would not place a serious burden on the examiner” This is not found persuasive because (a) the burden is on the Applicant to prove that they are not patentable distinct and if Applicant cannot prove that the species are not patentable distinct then the species/restriction requirement is proper and proper any time before final. Since applicant is alleging no burden, is it Applicant’s position that the species are not patentably distinct?  If so, Applicant should be clearly admitted on the record.
The requirement is still deemed proper and is therefore made FINAL.
Currently claims 1-12 read on the elected species. Accordingly, no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/09/2019 and 11/22/2021is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 09123817 to Kubota Corporation (IDS).

Regarding claim 1, Kubota discloses a seat suspension comprising:
a base (9a) having a first rotational axis (lower end of link 10A, no numeral) (Fig. 1) and a second rotational axis (lower end of link 10B, no numeral) (Fig. 1) substantially parallel to the first rotational axis, the first rotational axis and the second rotational axis being provided to have a first distance in a distant direction between the first rotational axis and the second rotational axis, the base including a base hook (at 14b) provided closer to the first rotational axis than to the second rotational axis in a seat anteroposterior direction substantially perpendicular to both the first rotational axis and the second rotational axis;

a seat platform (4a)having a third rotational axis  (upper end of link 10A, no numeral) substantially parallel to the first rotational axis and a fourth rotational axis (upper end of link 10B, no numeral) substantially parallel to the third rotational axis, the third rotational axis and the fourth rotational axis being provided to have the first distance in the distant direction between the third rotational axis and the fourth rotational axis, a seat (4) being configured to be attached to the seat platform such that the seat has a backrest positioned closer to the fourth rotational axis than to the third rotational axis in the seat anteroposterior direction;

a first link (10A) (figs 1-2) coupling the first rotational axis and the third rotational axis such that a distance between the first rotational axis and the third rotational axis is a second distance, the first link being configured to be rotatable about the first rotational axis and the third rotational axis;

a second link (10B) (Figs 1-2) coupling the second rotational axis and the fourth rotational axis such that a distance between the second rotational axis and the fourth rotational axis is the second distance, the second link being configured to be rotatable about the second rotational axis and the fourth rotational axis;

a link hook (at 10b) provided on the second link; and

an elastic member (11) latched to the base hook and the link hook and configured to pull the link hook toward the base hook, the link hook being provided such that a first angle between a contracting direction of the elastic member and a rotation direction of the link hook increases as the elastic member expands. |

Regarding claim 2, wherein the link hook is shiftable within a region above the second rotational axis in a height direction substantially perpendicular to the seat anteroposterior direction and the second rotational axis, and in front of the second rotational axis in the seat anteroposterior direction.

Regarding claim 3, wherein the fourth rotational axis is shiftable within a region above the second rotational axis in the height direction and behind the second rotational axis in the seat anteroposterior direction.

Regarding claim 4, wherein the second link (10B) includes a main arm extending from the second rotational axis to the fourth rotational axis, and an auxiliary arm (at both ends of (10b) (no numeral, fig. 2) extending from the main arm to the link hook.

Regarding claim 5, wherein the auxiliary arm extends from the second rotational axis toward the link hook.

Regarding claim 6, wherein, when viewed in a width direction

substantially parallel to the second rotational axis, a direction from the second rotational axis to the fourth rotational axis and a direction from the second rotational axis to the link hook form an angle having substantially 90 degrees,

Regarding claim 7, wherein, when the link hook is located at a first position in a state where the seat is vacant and the link hook is stationary, the first angle is larger than an angle between a direction from the fourth rotational axis to the base hook and a rotation direction of the fourth rotational axis rotating when the elastic member expands.

Regarding claim 8, wherein the base further includes an adjuster (14, 14a) (figs 1-2) connected to the base hook and configured to adjust positioning of the base hook in the seat anteroposterior direction.

Regarding claim 9, Kubota discloses the seat suspension as shown above of claim 1, further comprising:
a first additional link (10A) (fig. 2) disposed opposite to the first link with respect to the elastic member in a width direction substantially parallel to the second rotational axis and coupling the first rotational axis and the third rotational axis, the first additional link being configured to be rotatable about the first rotational axis and the third rotational axis; and

a second additional link (10B) (fig. 2) disposed opposite to the second link with respect to the elastic member in the width direction and coupling the second rotational axis and the fourth rotational axis, the second additional link being configured to be rotatable about the second rotational axis and the fourth rotational axis.

Regarding claim 11, Kubota the seat suspension of claim 1, further comprising:

a rail (inside 4a, no numeral) provided on the seat platform and extending in the seat anteroposterior direction; and

a slider (no numeral) mounted on the rail and configured to be slidable on the rail in the seat anteroposterior direction, a seat being configured to be provided on the slider in the height direction.

Regarding claim 12, wherein the elastic member is a tension spring. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota.
Kubota discloses a single elastic member (spring) rather than a plurality of elastic members as claimed. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include plurality of elastic member or springs in the seat suspension of Kubota for a desirable purpose of simply catching a greater number of tensions.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a vehicle seat suspension apparatus:
	US 5154402, US 2005/0242264, DE 102016112118A1,  US 3897036, JP1016622, JP 5139195.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        

---------------------------------------------------------------------------------------------------------------------